DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 05/10/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of copending Application No. 17/224,324 has been reviewed and is accepted. The terminal disclaimer has been recorded. This obviates any potential conflict between the present claims and those of the ‘324 copending application.

Response to Arguments

Applicant’s arguments, see pg. 4, filed 05/10/2022, with respect to objection to claim 1 and the rejection of claim 1 under 35 U.S.C. 112(b) have been fully considered and are persuasive. The objection to claim 1 and the rejection of claim 1 under 35 U.S.C. 112(b) have been withdrawn. 


Applicant’s arguments, see pg. 4-7, filed 05/10/2022, with respect to the rejection of claims 1-8 under 35 U.S.C. 103 have been fully considered but they are not persuasive.
The Applicant argues that the claimed invention is not an obvious combination of Srinivasan and Koyama because a person of ordinary skill in the art would not have been motivated to combine these two references to achieve the claimed invention and have a reasonable expectation of success in producing a functional toner. The Applicant points out that toners TA-1 through TA-21 and TB-1 through TB-5 listed in Table 1 had the EPA package including Aerosil RA200 (which is a silica having a primary particle diameter of 12 nm and rendered hydrophobic and positively charged through surface treatment agents including HDMA and aminosilane) in combination with conductive hydrotalcite, but toner TB-6 listed in Table 1 had the EPA package including Aerosil RA200 in combination with conductive titanium oxide (titania) particles, instead of conductive hydrotalcite. 
The Applicant goes on to explain that a review of the image deletion test results reported in Table 3 comparing toners TA-1 through TA-21 having the EPA package including Aerosil RA200 and conductive hydrotalcite, with toner TB-6 having the EPA package including Aerosil RA200 and conductive titanium oxide, reveals that toner TB-6 was the only toner tested that scored a ‘C’ or ‘poor’ in both image deletion categories. The Applicant concludes that in view of the “abysmal” test results reported in Table 3 for toner TB-6, one of ordinary skill in the art would consider toner TB-6 to be a technical failure. Finally, the Applicant points out that claim 6 of Koyama excludes the use of titanium oxide particles in the EPA package, such that Koyama is expressly arguing against the use of electroconductive titania in its EPA package.
However, Koyama (US 2019/0107792 A1) was relied upon to teach the benefits of using Aerosil RA200 as the small silica in the toner of Srinivasan (pg. 9-10 of the Office Action). The “abysmal” test results reported in Table 3 for comparative toner TB-6 are not a result of using Aerosil RA200 in combination with electroconductive titanium oxide particles, but rather because the EPA package did not include hydrotalcite particles (see [0085]). For instance, Koyama teaches that hydrotalcite particles are more effective than titanium oxide particles in terms of the removal of ionic materials present on the surface of the photosensitive drum ([0031]). When ionic materials present on the surface of the photosensitive drum are adequately removed, image deletion is inhibited, and the lifetime of the amorphous silicon photosensitive drum is extended ([0031]). Furthermore, the ionic materials present on the surface of the photosensitive drum can be adequately removed even if the external additive does not include titanium oxide particles, so long as the external additive includes the hydrotalcite particles (emphasis added). However, the external additive package may include both the hydrotalcite particles and the titanium oxide particles ([0031]). 
Further evidence proving that the “poor” image deletion test result of toner TB-6 is independent from the combined use of Aerosil RA200 with electroconductive titania particles can be found in Koyama (US 2015/0044605 A1). Koyama teaches a developer that contains toner particles containing an external additive (Abstract). In Example 4, silica fine particles under the commercial name of “RA200” (produced by Nippon Aerosil Co., Ltd.) and conductive titanium oxide particles under the commercial name of “EC100” (produced by Titan Kogyo, Ltd.) were used as external additives (‘605 Koyama, [0096]). During an evaluation of image deletion, a halftone image (50% image) was printed on the whole region of a sheet of paper in an environment at 28 ºC and 80% RH (‘605 Koyama, [0119]). Table 1 shows that Example 4, which included the same silica particles (“Aerosil RA200”) and the same electroconductive titania particles (“EC-100”) in the EPA package as toner TB-6 of ‘792 Koyama (see [0107] of ‘792 Koyama), resulted in a “G” or “good” for image deletion, indicating that the halftone image was completely printed (‘605 Koyama, Table 1 & [0119]). 
Even though ‘792 Koyama teaches that hydrotalcite particles are more effective than titanium oxide particles, ‘792 Koyama does not expressly argue against the use of electroconductive titania in the EPA package of the toner, and even teaches that the EPA package may include both the hydrotalcite particles and the titanium oxide particles. Similarly, the limitation of claim 6 of ‘792 Koyama in that the external additive package includes no titanium oxide particles does not constitute a teaching away from the use of titanium oxide particles, but rather represents an alternative embodiment of the toner of ‘792 Koyama.
Therefore, the claimed invention is obvious over Srinivasan and Koyama, because a person of ordinary skill in the art would have been motivated to combine these two references to achieve the claimed invention with a reasonable expectation of success in producing a functional toner.

Claim Rejections - 35 USC § 103



In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Srinivasan et al. (US 2017/0212438 A1), in view of Koyama et al. (US 2019/0107792 A1), and considered with the product information data sheets of Aerosil RA200H and Aerosil RA200HS provided by Evonik, as evidenced by the Applicant’s specification.

Srinivasan teaches a method for making a chemically prepared polyester toner composition ([0031]) that comprises toner particles having an average size in the range of 1-25 μm (Abstract) that are mixed with a specific mixture of extra particulate additives (‘EPAs’) ([0002]). Silicas and titanias are used as the EPAs, including a first fumed silica having a primary particle size in the range of 30 nm – 60 nm (considered to be “medium sized” [0017]), a second silica having a primary particle size in the range of 60 nm – 120 nm (considered to be “large sized” [0017]), an electro-conductive titania having a primary particle size of about 40 nm, and an acicular titania having a size of about 1.6 to 1.7 μm in length and about 130 nm in diameter ([0024]). Small silica having a primary particle size in the range of 2 nm to 20 nm may also be mixed with the medium silica, large silica, titania conductive additive, and the acicular titania oxide (Abstract, [0017], [0019]). The small silica may be surface treated with hexamethyldisilazane (HMDS), and may be commercially known as “Aerosil R812” ([0019]). The small silica is present in the range of 0.1% to 1.0% by weight of the toner composition ([0019], Claim 13). The medium silica may be treated with hexamethyldisilazane or polydimethylsiloxane (PDMS), and may be commercially known as “Aerosil RX-50” or “Aerosil RY-50” ([0020]). The large silica may be treated with hexamethyldisilazane, polydimethylsiloxane, dimethyldicholorsilane, and combinations thereof, and may be commercially known as “VPRY4OS” or “VPRX40S” ([0021], Claim 4). The surface treatment of the large silica may be present in the range of 1 wt% to 10 wt% of the silica such that the weight % of a polydimethylsiloxane on the silica is about 0.5 wt% to 4 wt% ([0021]). These silicas serve a variety of functions, such as to modify or moderate toner charge, increase toner abrasive properties, influence the ability of the toner to deposit on surfaces, improve toner cohesions, or eliminate moisture-induced tribo-excursions ([0029]). The relatively small sized particles may provide a cohesive ability, such as the ability to improve powder flow of the toner, and the larger sized particles provide the ability to reduce relatively high shear contact events during the image forming process, such as undesirable toner deposition ([0029]). 
Srinivasan teaches that the small silica (“Aerosil R812”) are only surface treated with hexamethyldisilazane, but they do teach that the large silica are surface treated with combinations of aminosilanes and polysilanes. 
Koyama teaches external additive particles that are used to adhere to the surfaces of the toner particles. The external additives include hydrotalcite particles and silica particles ([0020]). These external additives also include particles of an organic acid compounds, such as a fatty acid metal salts, and specifically include zinc stearate ([0073]). Koyama teaches the addition of positively chargeable, small sized silica particles to the external surface of the mother toner particle that tend to impart fluidity in the toner ([0035]). However, silica particles having a small diameter are easily embedded in the toner particles by external force, therefore hydrotalcite particles are used as an abrasive ([0032]) because of their large particle diameter to reduce exertion of stress on the silica particles, and preventing them from being embedded in the toner mother particles ([0035]). The silica used in the toner of Koyama is commercially known as “Aerosil RA200”, which contains dry silica particles rendered hydrophobic and positively chargeable due to its surface treatment ([0107]). The silica of Aerosil RA200 is surface treated with hexamethyldisilazane (HMDS) and aminosilane, and has a number average primary particle diameter of approximately 12 nm ([0107]). The silica of Aerosil RA200 used in the external additive addition process of Koyama fits the Applicant’s definition of “small sized silica”, provided the language of Claim 1 states that the toner particles of the instant invention contain “small sized silica having a primary particle size in the range of about 2 nm to about 20 nm”. Although the term “aminosilane” as taught by Koyama may be considered too broad to read on the term “aminopropylsilane” in the claim language, Aerosil RA200 is one of the small sized silica disclosed by the Applicant as having a hexamethyldislazane/aminopropylsilane surface treatment (see [0034] of the instant spec) with a carbon content greater than 3.0% (see [Table 1] of the instant spec). 
Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the small surface treated silica (“Aerosil R812”) of Srinivasan with the small surface treated silica (“Aerosil RA200”) of Koyama with a reasonable expectation that the additional aminosilane surface treatment would improve the chargeability of the small silica, which would in turn improve the fluidity of the toner. See MPEP § 2143(B). 
Furthermore, Srinivasan does not disclose a carbon content with respect to the surface treatment of the small silica. However, since silica (SiO2) by itself contains no carbon, the carbon content of the treated silica is dictated by the amount of polysilane or aminosilane used to treat its surface, and can be adjusted to needs of the artisan. As discussed above, Srinivasan provides guidance on how much wt% of the silica the treatment may be present. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have optimized the carbon content to control the hydrophobicity of the small sized silica. See MPEP § 2144.05(II)(A).
Alternatively, the production information sheets provided by Evonik disclose that RA200HS is hydrophobic fumed silica treated with HMDS and aminosilane and has a carbon content of ≤ 3.0% and RA200H is hydrophobic fumed silica treated with HMDS and aminosilane and has a carbon content from 2.0% – 4.0%. Therefore, the toner of Srinivasan modified by Koyama would contain small sized silica that has a carbon content that satisfies the limitation of Claim 1.

Conclusion












THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Boone A Evans whose telephone number is (571)272-1420.  The examiner can normally be reached on Monday - Friday: 9:00 AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on (571) 272-1166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/B.A.E./Examiner, Art Unit 1737              

/PETER L VAJDA/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        07/15/2022